— In a declaratory judgment action, plaintiff appeals from (1) an order of the Supreme Court, Queens County (Kassoff, J.), dated May 5, 1981, which, inter alia, declared that plaintiff is obligated to defend defendant insured, and (2) an order of the same court, dated June 23, 1981, which denied its motion for reargument. Appeal from order dated June 23, 1981 dismissed. No appeal lies from an order denying reargument. Order dated May 5, 1981, affirmed. (See Insurance Co. of North Amer. v Dayton Tool & Die Works, 57 NY2d 489.) Respondents are awarded one bill of $50 costs and disbursements. Mollen, P. J., Lazer, O’Connor and Bracken, JJ., concur.